Citation Nr: 0825743	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-20 440A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to restoration of a previous 30 percent rating 
for chondromalacia left knee with postoperative joint 
disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from November 1979 to 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and April 2003 rating 
decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, that proposed 
and reduced the veteran's rating for chondromalacia left knee 
with postoperative joint disease from 30 percent to 10 
percent effective July 1, 2003.  


FINDINGS OF FACT

On June 9, 2008, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama, 
that the appellant died on May [redacted], 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the 
merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by any survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


